Exhibit 10.26

 


CHANGE IN CONTROL AGREEMENT


 

This CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into by and among
CRIIMI MAE Inc. (the “Company”), a Maryland corporation, CRIIMI MAE Management,
Inc. (“CM Management”), a Maryland corporation, and Mark R. Jarrell (the
“Executive”) and shall be effective as of February 1, 2005 (the “Effective
Date”).

 

1.                                       Term.  This Agreement shall be
effective for the period commencing on the Effective Date and ending on the
third anniversary of the Effective Date, subject to earlier termination in
accordance with the terms of this Agreement (the “Term”).  The Term shall be
automatically renewed for a three-year period upon the occurrence of a Change in
Control (as defined below).

 

2.                                       Change in Control Benefits.

 

(a)                                  If within two years of a Change in Control
the Executive’s employment with the Company and/or CM Management is terminated
by the Company or CM Management (as applicable) without Cause (as defined below)
or by the Executive for Good Reason (as defined below), the Company and CM
Management shall be relieved of any further salary or compensation payments to
the Executive other than as expressly provided in this Paragraph 2. 
Notwithstanding the preceding sentence, in return for the execution and delivery
by the Executive of a general release and waiver of claims in favor of the
Company and its affiliates, the Executive shall promptly receive from the
Company and/or CM Management a lump sum severance payment (subject to
appropriate payroll and tax withholding and deductions) equal in amount to
$2,500,000.

 

(b)                                 Notwithstanding the preceding paragraph,
immediately upon a Change in Control, any equity awards granted to the Executive
that have not yet become vested, exercisable or unrestricted (as applicable) as
of the date of such Change in Control shall become vested, exercisable or
unrestricted (as applicable, and subject to appropriate withholding and
deductions).

 

(c)                                  The foregoing severance payment and
benefits shall be in lieu of any other severance payment or severance benefit
(other than the payment of accrued but unpaid salary and vacation benefits
through the date of termination and a pro rata portion of any accrued but unpaid
minimum annual bonus for the year of such termination) under any plan, policy or
practice of the Company or under any employment agreement, employment letter,
severance agreement or other understanding between the Company or CM Management
and the Executive (collectively, any “Other Agreement”).  Notwithstanding the
preceding sentence, Executive will continue to be entitled to officer
indemnification and shall be covered by both the Company’s directors and
officers insurance and the indemnification provisions contained in the
Certificate of Incorporation and/or By-laws of the Company irrespective of
whether he is employed by the Company or CM Management at the time of the
assertion of any liability against him.  Executive will also continue to be
entitled only to such other benefits as are required by law to

 

--------------------------------------------------------------------------------


 

survive his employment.  If it shall be determined that any payment or benefit
provided to the Executive would constitute an “excess parachute payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and would be subject to the excise tax imposed by Section 4999 of
the Code, then the cash payment provided to the Executive hereunder shall be
reduced such that, after the deduction of appropriate payroll and tax
withholding (including any such excise tax) from all “parachute payments” (as
defined in the Code) provided to the Executive, the Executive shall receive
aggregate payments and benefits with the greatest net present value.

 

(d)                                 The termination of the Executive’s
employment with the Company or CM Management shall not affect any of the
obligations of the Executive, the Company or CM Management that may arise under
Paragraph 3 below.

 

3.                                       Nonsolicitation, Developments,
Nondisparagement and Confidentiality.  In consideration for the benefits
provided pursuant to this Agreement, the Executive agrees:

 

(a)                                  During the Term and for a period of two
years following the termination of the Executive’s employment with the Company
and CM Management, he will not, directly or indirectly, (i) induce or attempt to
induce, any employees or agents of the Company and/or any of its affiliates to
do anything from which the Executive is restricted by reason of this Agreement,
or (ii) offer or aid others to offer employment to any employees or agents of
the Company and/or its any of its affiliates.

 

(b)                                 The Executive, the Company and CM Management
agree that, during the Term and following the termination of the Term, no party
will disparage the other, including the Company’s affiliates, products,
services, customers, clients, counterparties, officers, directors, employees,
former employees, representatives and agents, in any way whatsoever.

 

(c)                                  All data, concepts, ideas, designs,
findings, discoveries, inventions, improvements, advances, methods, formulas,
plans, programs (computer or otherwise), practices, techniques, developments and
relationships with customers and prospective customers relating in any way to
the present products, services, or business of the Company, CM Management and
their affiliates (collectively “Developments”) that the Executive first
conceived, made, invented or suggested during or as a result of his employment
by the Company or CM Management, whether acting alone or in conjunction with
others, shall be the sole and absolute property of the Company and/or CM
Management (as applicable) free of any rights of any kind on the part of the
Executive.  The Executive shall promptly make full disclosure of all
Developments to the Company.  The Executive agrees to do all acts and things
(including, among others, the execution and delivery of patent and copyright
applications and instruments of assignment) deemed by the Company to be
necessary or desirable at any time in order to effect the full assignment to the
Company of his rights, if any, to such Developments.

 

--------------------------------------------------------------------------------


 

(d)                                 The Executive recognizes that, in connection
with his employment by the Company and CM Management, he may learn of, and/or it
may be desirable or necessary for the Company and CM Management to disclose to
him oral or written confidential information (“Confidential Information”).  The
Executive understands that Confidential Information is valuable and proprietary
to the Company and CM Management (or to third parties that have entrusted the
Confidential Information to the Company and CM Management).  The Executive
agrees that, except as required by his employment with the Company and CM
Management or by order of a court of competent jurisdiction, he will not at any
time, directly or indirectly, use, publish, communicate, describe, disseminate,
or otherwise disclose Confidential Information to any person or entity without
the express prior written consent of the Company.  The term Confidential
Information shall include, but shall not be limited to:  (i) customer and client
lists, asset lists, lists of potential customers, clients or properties and
details of agreements with customers or regarding assets; (ii) acquisition,
expansion, marketing, financial and other business information and plans of the
Company and CM Management; (iii) research and development; (iv) data compiled by
the Company and CM Management; (v) computer programs; (vi) sources of supply;
(vii) Confidential Information developed by specialized consultants or
contractors for the Company and CM Management; (viii) purchasing, operating,
servicing and other cost data; (ix) special customer needs, cost and pricing
data; and (x) employee information (including, but not limited to, personnel,
payroll, compensation and benefit data and plans), including all such
information recorded in manuals, memoranda, projections, minutes, plans,
drawings, designs, formula books, specifications, computer programs and records,
whether or not legended or otherwise identified by the Company or CM Management
as Confidential Information, as well as such information that is the subject of
meetings and discussions and not recorded.  Notwithstanding anything in this
subparagraph 3(d), Confidential Information shall not include the contents of
Executive’s rolodex or his Microsoft contacts file.  Confidential Information
also shall not include such information that is generally available to the
public (other than as a result of a disclosure by the Executive) or that is
disclosed to the Executive by a third party under no obligation to keep such
information confidential.

 

(e)                                  Upon the termination of the Executive’s
employment with the Company and CM Management or upon the Company’s request
prior to such termination, whichever is sooner, the Executive shall immediately
deliver to the Company all plans, designs, listings, manuals, records,
notebooks, and similar repositories of or containing Confidential Information or
other documents and data relating to the Company’s and CM Management’s products,
services, or business then in the Executive’s possession or control or available
from other persons receiving such documents from the Executive, whether prepared
by the Executive or others.  The Executive shall not retain any copies or
abstracts of any such documents.  Upon the termination of the Executive’s
employment with the Company and CM Management, the Executive shall immediately
deliver to the Company all the property of the Company and CM Management in his
possession or control including, but not limited to, computer(s) and office
equipment.

 

(f)                                    Any substantial or material breach by the
Executive of any of the obligations set forth in this Paragraph 3 shall
terminate any further obligations that the

 

--------------------------------------------------------------------------------


 

Company or CM Management may have relative to providing compensation or benefits
to the Executive and shall result in the immediate expiration and voiding of any
outstanding options, rights and other awards, vested or unvested.

 

4.                                       Definitions.

 

(a)                                  “Cause” shall exist only if, after
reasonable investigation, a majority of the Board of Directors of the Company
(the “Board”), after providing the Executive (and his counsel, if he so chooses)
a reasonable opportunity to be heard, finds that one or more of the following
conditions exists:  (i) an act or acts of personal dishonesty or
misrepresentation made by the Executive and intended to result in substantial
personal enrichment of the Executive at the expense of the Company or CM
Management; (ii) demonstrably willful and deliberate violations by the Executive
of the Executive’s obligations under this Agreement; (iii) the Executive’s gross
neglect (other than any such failure resulting from incapacity due to physical
or mental illness) or gross misconduct in carrying out his duties resulting, in
either case, in material economic harm to the Company or CM Management; (iv) the
final, non-appealable conviction by a court of law of, or plea of nolo
contendere by, the Executive of a felony.

 

(b)                                 A “Change in Control” shall mean the
occurrence during the Term of any one of the following events:

 

(i)                                     An acquisition (other than directly from
the Company) of any shares of the Common Stock of the Company (“Common Shares”)
or other voting securities of the Company by any “Person” (for purposes of this
Section only, as the term “person” is used for purposes of Section 13(d) or
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)), immediately
after which such Person has “Beneficial Ownership” (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of
either (i) the then outstanding Common Shares or (ii) the combined voting power
of the Company’s then outstanding voting securities entitled to vote for the
election of directors, trustees or their equivalent (the “Voting Securities”);
provided, however, that in determining whether a Change in Control has occurred,
Common Shares or Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control.  A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any corporation or other Person of which a
majority of its voting power or its voting equity securities or equity interest
is owned, directly or indirectly, by the Company (for purposes of this
definition, a “Related Entity”), (ii) the Company or any Related Entity, or
(iii) any Person in connection with a “Non-Control Transaction” (as hereinafter
defined); or

 

(ii)                                  The individuals who, on the Effective
Date, are members of the Board (the “Incumbent Board”), (i) cease for any reason
(including, without limitation, any increase or decrease in the size of the
Board) to constitute at least a majority of the members of the Board, or (ii)
following a Merger (as hereinafter defined), do not constitute at least a
majority of the Board of Directors or its equivalent of (x) the

 

--------------------------------------------------------------------------------


 

Surviving Corporation (as hereinafter defined), if fifty percent (50%) or more
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation is not Beneficially Owned, directly or indirectly by a
Parent Corporation, or (y) if there is one or more Parent Corporations, the
ultimate Parent Corporation (as hereinafter defined); provided, however, that if
the election, or nomination for election by the Company’s common shareholders,
of any new director was approved by a vote of at least a majority of the
Incumbent Board, such new director shall, for purposes of this Plan, be
considered as a member of the Incumbent Board; provided, further, however, that
no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company (a “Proxy Contest”), including by reason of
any agreement intended to avoid or settle any Proxy Contest; or

 

(iii)                               The consummation of:

 

(A)                              A merger, consolidation, reorganization or
joint venture with or into the Company or a direct or indirect subsidiary of the
Company or in which securities of the Company are issued (a “Merger”), unless
the Merger is a “Non-Control Transaction.”  A “Non-Control Transaction” shall
mean:

 

(I)                                    the shareholders of the Company
immediately before such Merger own directly or indirectly immediately following
the Merger, in substantially similar proportion as among such shareholders
immediately before the Merger, at least fifty percent (50%) of the outstanding
common shares and the combined voting power of the outstanding voting securities
of (x) the corporation or entity resulting from such Merger (the “Surviving
Corporation”), if fifty percent (50%) or more of the combined voting power of
the then outstanding voting securities of the Surviving Corporation is not
Beneficially Owned, directly or indirectly, by another corporation or entity
(such other corporation or entity, or group of corporations or entities, being
hereinafter called a “Parent Corporation”), or (y) if there is one or more
Parent Corporations, the Parent Corporation;

 

(II)                                the individuals who were members of the
Incumbent Board immediately prior to the execution of the agreement providing
for the Merger constitute at least a majority of the members of the Board of
(x) the Surviving Corporation, if fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly, by a Parent
Corporation, or (y) if there is one or more Parent Corporations, the Parent
Corporation; and

 

(III)                            no Person other than (1) the Company or another
corporation that is a party to the agreement of Merger, (2) any Related Entity,
or (3) any employee benefit plan (or any trust forming a part thereof) that,
immediately prior to the Merger, was maintained by the Company or any Related
Entity, or (4) any Person who, immediately prior to the Merger had Beneficial
Ownership of fifty percent (50%) or more of the then outstanding Common Shares
or Voting Securities, has Beneficial

 

--------------------------------------------------------------------------------


 

Ownership, directly or indirectly, of fifty percent (50%) or more of the
combined voting power of the outstanding voting securities or common shares of
(x) the Surviving Corporation, if fifty percent (50%) or more of the combined
voting power of the then outstanding voting securities of the Surviving
Corporation is not Beneficially Owned, directly or indirectly by a Parent
Corporation, or (y) if there is one or more Parent Corporations, the Parent
Corporation.

 

(B)                                A complete liquidation or dissolution of the
Company; or

 

(C)                                The sale or other disposition of all or
substantially all the assets of the Company and its subsidiaries taken as a
whole to any Person or group of Persons in a single transaction or series of
transactions (other than a transfer to a Related Entity or under conditions that
would constitute a Non-Control Transaction with the disposition of assets being
regarded as a Merger for this purpose or the distribution to the Company’s
shareholders of the stock of a Related Entity or any other assets); or

 

(iv)                              Any change in the constitution,
capitalization, terms or conditions of the Preferred Stock of the Company that
results in a Change on Control as described in subparagraphs 4(b)(i), (ii) and
(iii) above; or

 

(v)                                 Any transaction or event that causes or
results in the Company becoming an externally managed real estate investment
trust.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Common Shares or
Voting Securities as a result of the acquisition of Common Shares or Voting
Securities by the Company which, by reducing the number of Common Shares or
Voting Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons; provided, that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of Common Shares or Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Common Shares or Voting Securities which increases the
percentage of the then outstanding Common Shares or Voting Securities
Beneficially Owned by the Subject Person, then a Change in Control shall occur.

 

(c)                                  “Good Reason” will exist only upon (i) any
material adverse change in the Executive’s titles, powers, responsibilities,
authorities or reporting relationships, (ii) any material breach by the Company
of any provision of this Agreement or any Other Agreement, (iii) any reduction
in the Executive’s base compensation (including, without limitation, any
guaranteed minimum cash or equity bonuses or awards), or (iv) the relocation of
the Executive’s principal place of performance from its location on the date
hereof in New York, New York (or such other location within the New York
metropolitan area within a reasonable commuting distance from the Executive’s
residence in Huntington, New York), in each case which occurs without the
Executive’s

 

--------------------------------------------------------------------------------


 

prior written consent and which is not fully corrected by the Company within 30
days of written notice to the Board.

 

5.                                       Full Settlement.  The obligation of the
Company and/or CM Management to make the payments or grant the benefits provided
for in this Agreement and otherwise to perform its or their obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company or CM Management may
have against the Executive or others, except as otherwise provided in this
Agreement.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
or benefits granted to the Executive under any of the provisions of this
Agreement and such amounts or benefits shall not be reduced because the
Executive obtains other employment, except as otherwise provided in this
Agreement.

 

6.                                       Applicable Law.  Any question as to the
scope, interpretation and effect of this Agreement will be resolved under the
substantive and procedural laws of the State of Maryland and the United States.

 

7.                                       Enforceability.  All provisions and
portions of this Agreement are severable.  If any provision or portion of this
Agreement or the application of any provision or portion of the Agreement shall
be determined to be invalid or unenforceable to any extent or for any reason,
all other provisions and portions of this Agreement shall remain in full force
and effect and shall continue to be enforceable to the fullest and greatest
extent permitted by law.

 

8.                                       No Representations.  The Executive
agrees that no promises, other than the promises in this Agreement, have been
made to him by or on behalf of the Company or CM Management.  He agrees that in
executing this Agreement he is not relying upon any statement or representation,
other than those set forth herein, made by or on behalf of the Company or CM
Management concerning his employment by the Company or CM Management.

 

9.                                       Successors.

 

(a)                                  This Agreement is personal to the Executive
and without the prior written consent of the Company shall not be assignable by
the Executive.  This Agreement shall inure to the benefit of and be enforceable
by the Executive’s legal representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company, CM Management and their successors and assigns.

 

(c)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executive this Agreement effective as of
the Effective Date.

 

 

 

CRIIMI MAE INC.

 

 

 

 

 

By:

/s/ Mark Libera

 

 

 

Mark Libera

 

 

Vice President and General Counsel

 

 

 

 

 

CRIIMI MAE MANAGEMENT, INC.

 

 

 

 

 

By:

/s/ Mark Libera

 

 

 

Mark Libera

 

 

Vice President and General Counsel

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Mark R. Jarrell

 

 

Mark R. Jarrell

 

--------------------------------------------------------------------------------

 